Citation Nr: 1713455	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  11-31 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for injury to the ulnar nerve of the right hand.

2.  Entitlement to service connection for a right elbow disorder.

3.  Entitlement to service connection for residuals of excision of a right elbow tumor.

4.  Entitlement to service connection for a left forearm disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for a bilateral arm condition, including as secondary to a service-connected disability.

9.  Entitlement to service connection for bilateral leg condition, including as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from February 1970 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2015, the Board reopened the claim of service connection for injury to the ulnar nerve of the right hand and remanded the underlying service connection claim, along with the other claims for service connection, for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board regrets the delay involved in remanding this case again, it is also of the opinion that further development of the record is required to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that his service-connection claims are due to an injury sustained during basic training.  In April 2012, the Veteran reported that there were missing service treatment records (STRs) regarding the treatment he received for his injury.  He reported that he was treated at the Jackson Army Hospital.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159 (c)(2).

As such, a remand is required to attempt to obtain potentially available but missing STRs.  Furthermore, if the STRs document injuries to the right hand, right elbow, left forearm, bilateral knees, back, bilateral arms, or bilateral legs, then an updated VA examination should be provided for an opinion on etiology (with consideration given to the additional STRs added to record since the last VA examination).

Accordingly, the case is REMANDED for the following actions:

1.  Contact all appropriate records repository to obtain any missing STRs from the Veteran's active service, to include documentation of any injury during basic training.  Importantly, the Veteran has reported that he was treated at the Jackson Army Hospital while in service; therefore, exhaustive development for any additional records of the Veteran's treatment at that facility is necessary.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  After associating any additional records with the claims file and if, and only if, there is evidence of an in-service injury to the Veteran's right hand, right elbow, left forearm, bilateral knees, back, bilateral arms, or bilateral legs, then arrange for the Veteran to be afforded an examination by an appropriate examiner to determine the nature and likely etiology of his claimed service-connected disorders.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any of the Veteran's claimed service-connected disorders had their onset in service or are otherwise related to his service?

In addressing this question, the examiner should consider and discuss the various lay statements reporting that the Veteran had no limitations prior to his active service, but afterwards, he had limitations.  The examiner should also cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

